DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on October 21, 2022 is acknowledged.   Claims 1 – 16 are pending in this application.  The Examiner acknowledges the addition of claim 16.  As amended, claims 2, 6 – 8, 12 and 13 overcome the 35 U.S.C 112, second paragraph rejection cited in the previous office action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 6, 14 and 15, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Wadehn USPGPUB 20120068460.
Claims 1 and 14,  Wadehn discloses a main bearing 28d (Fig. 10 and 15) for a wind turbine 10 (Fig. 1), comprising a stationary ring (bearing insert 42d) and a rotating ring (cylindrical section 182, which constitutes a circular object as defined by Merriam-Webster online dictionary) to be coupled to a rotor 16 (Fig. 2), whereby the main bearing is a fluid film (69d) bearing comprising several bearing units (thrust pads 192), wherein the several bear units are at least one of radial, axial and tapered bearing units, arranged at the stationary ring around the circumference on both sides of the rotating ring 182, for bearing the rotating ring, and further comprising a load measurement arrangement (load cell 320 and controller 300) for determining measurement data which are a measure for the load applied to or resting on at least one of the several bearing units ([0106]).
Claim 2, Wadehn discloses the measurement arrangement being adapted to determine measurement data for at least one of the several bearing units ([0106]).  
Claim 3, Wadehn discloses the measurement arrangement as a direct measurement arrangement for measuring the data directly at the at least one of the several bearing units ([0106]), or that the measurement arrangement is an indirect measurement arrangement for measuring the data as indirect data remote of the at least one of the several bearing units ([0106]).  
Claim 4, Wadehn (Fig. 15) discloses the direct measurement arrangement comprising at least one measurement device (load cells 320) being directly attached to the at least one of the several bearing units 192.
Claim 5, Wadehn discloses the measurement device being or comprising at least one strain gauge or one load cell 320, arranged at a support structure  (flange portion 192s; see annotated section view of Fig. 15) of the at least one of the several bearing units.


    PNG
    media_image1.png
    600
    600
    media_image1.png
    Greyscale


Claim 6, Wadehn discloses the at least one of the several bearing units or each bearing unit of the several bearing units comprising a bearing pad 192 arranged at the support structure by which the respective bearing unit is mounted to the stationary ring.
Claim 15, Wadehn discloses a method for condition monitoring a main bearing and for controlling a wind turbine, comprising: providing a main bearing 28d, wherein the main bearing includes a stationary ring 42d and a rotating ring 182 to be coupled to a rotor 16, wherein the main bearing is a fluid film bearing comprising several bearing units 192, wherein the several bearing units are at least one of radial, axial, and tapered bearing units, arranged at the stationary ring around the circumference on both sides of the rotating ring, for bearing the rotating ring, providing a load measurement arrangement for determining measurement data which are a measure for the load applied to or resting on at least one of the several bearing units, and controlling the wind turbine based on the determined measurement data ([0106]).
Claim 16, Wadehn discloses the measurement arrangement being adapted to determine measurement data for all of the several bearing units ([0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wadehn USPGPUB 20120068460 as applied to claim 6 above, and further in view of Guerenbourg et al. USPGPUB 20120099993. 
Wadehn does not expressly disclose the bearing pad being coupled to the support structure by a ball joint with a ball head provided at the bearing pad and a ball socket provided at202003037 15 the support structure.
Guerenbourg teaches a known technique that is applicable to the device of Wadehn, namely, the technique of having bearing pads 2 (Fig. 3) coupled to a support structure (housing elements 33, 34 and 35) by a ball joint ([0022]) with a ball head provided at the bearing pad and a ball socket provided at the support structure.
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique (bearing pads coupled to a support structure by a ball joint with a ball head provided at the bearing pad and a ball socket provide at the support structure) taught by Guerenbourg to the bearing pads and support structure of Wadehn would have yielded the predictable results and resulted in an improved coupling, namely, a coupling that enables tilting movement of the bearing pads in order to accommodate for shaft deflections.
Accordingly, the modification of Guerenbourg discloses the strain gauge or the load cell being mounted to a bottom side of the support structure adjacent to the ball socket.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wadehn USPGPUB 20120068460.
Claim 9, Wadehn, in the embodiment shown in Fig. 10 and 15, does not expressly disclose the indirect measurement arrangement comprising at least one measurement device attached to the rotating ring.  Wadehn discloses a direct measurement arrangement ([0106]).
However, Wadehn, in the embodiment shown in Fig. 16, discloses an indirect measurement arrangement comprising at least one measurement device (sensor or pressure transducer 322) attached to rotation ring 42, that can be used as an alternative measurement arrangement for monitoring load on shaft 26a ([0107] and [0111]).
Thus, it would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an indirect measurement arrangement comprising at least one measurement device attached to the rotating ring, as taught by Wadehn, since it was a known alternative for monitoring shaft loads.
Claim 10, Wadehn discloses the measurement device 322 being or comprising at least one pressure sensor ([0108]) arranged and adapted for measuring the fluid pressure of a lubrication fluid present in a gap between the rotating ring and the bearing unit.

Allowable Subject Matter
Claims 8 and 11 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. The rejection of claims 1, 14 and 15 under 35 U.S.C. 102 as being anticipated by Wadehn is maintained.
On page 9 of the remarks, the Applicant argues “the system of Wadehn does not comprise a rotating ring to be coupled to a rotor. The person skilled in the art would understand a ring as a circular object with a central and circular opening. This interpretation is made clear by the instant application's discussion of the rotating ring as an outer rotating ring that rotates around an inner ring. With respect to the analysis of the features cited by the Examiner, one of skill in the art would not understand a part of the main rotary shaft 26d, in particular the intermediate section 182 from Fig. 10, as a ring, and certainly not as an outer ring that rotates around an inner ring. The component of Wadehn does not have the characteristics of a ring, namely, a central and circular opening and is not capable of rotating around any inner ring.”
 The examiner respectfully disagrees.  As defined by Merriam-Webster online dictionary, a ring is, inter alia, “a circular line, figure or object.”  Cylindrical section 182 comprising the larger diameter section of rotor or rotary shaft 26d constitutes a circular section with axial faces serving as the bearing surfaces of thrust pads 192.  A central and circular opening is not required, given the broadest reasonable interpretation of a “ring” and the lack of specificity for what the applicant regards as a “ring” when read in light of the specification.  Moreover, the Applicant’s assertion that the cylindrical section 182 is not cable of rotating around any inner ring is beyond the scope of the claim.
On page 9, the Applicant further argues “the main bearing according to the currently claimed embodiments comprises several bearing units arranged at the stationary ring around the circumference on both sides of the rotating ring. Wadehn does not teach this limitation but instead discloses a bearing unit, namely the bearing insert 42d, which appears to extend around the complete circumference of the shaft 26d.”
The examiner respectfully disagrees.  Fig. 15 clearly shows bearing pads 192 (a.k.a. the several bearing units) arranged at the flanges of stationary ring or bearing insert 42d and around the circumference of both axial faces of cylindrical section or rotating ring 182. 
After having considered all of the Applicant’s arguments, the anticipation rejection of claims 1, 14 and 15 by Wadehn is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656